DETAILED ACTION
	This Office action is in response to the filings of 19 January 2021.  Claims 24-38 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after 16 March 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 24-29 and 32-37 are rejected under 35 U.S.C. 103 as being unpatentable over Higgins et al. (US Publication 2014/0237400 A1, “Higgins”), in view of Kumagai et al. (US Publication 2006/0020900 A1, “Kumagai”), further in view of Kalyanasundaram et al. (US Publication 2016/0357232 A1, “Kalyanasundaram”).

	Regarding claim 24, Higgins discloses an electronic device, comprising:
a touchscreen (the systems and methods of Higgins are directed towards touchscreen devices, at ¶ 0013);
one or more processors coupled to the touchscreen (an example computer system utilized by Higgins includes at least one processor, at ¶ 0039); and
a memory coupled to the one or more processors and storing instructions which, when executed by the one or more processors (the example computer system includes at least main and static memories, and a disk drive unit storing sets of instructions, at ¶ 0039 and 0040), cause the first electronic device to be configured to:
display a home screen on the touchscreen, wherein the home screen comprises an icon of a first application (Higgins discloses the modification of graphical user interface layouts for applications on a smartphone, at ¶ 0001.  Such systems are notoriously well-known to display available applications on a home screen);
detect a first touch operation on the icon of the first application (Higgins discloses the modification of graphical user interface layouts for applications on a smartphone, at ¶ 0001.  Such systems are notoriously well-known to allow for execution of a selected application following a touch operation on a related icon);
update the first user interface when detecting a temperature is less than or equal to a first preset temperature, wherein an updated first user interface comprises M graphical controls which has less than N graphical controls (Higgins discloses “dynamic alteration of a user interface based on temperature”, at ¶ 0020.  When the temperature of the environment surrounding the device falls below a predetermined threshold, the 
display the first user interface when the temperature is greater than a second preset temperature (the user interface is updated in response to a temperature fall below certain threshold.  A first interface is therefore displayed when the temperature is greater than the threshold temperatures.  See ¶ 0020).
Higgins fails to explicitly disclose the limitations:
display a first user interface of the first application in response to the first touch operation, wherein the first user interface comprises N graphical controls, a luminance value of each of N-M graphical controls other than the M graphical controls in the N graphical controls is a first luminance value, the first luminance value is less than a second luminance value, and the second luminance value is a luminance value of each of the N—M graphical controls in the first user interface, wherein M, N are natural numbers, and M is greater than or equal to 1 and less than N; and
display a second user interface of the first application when the temperature is greater than the first preset temperature and less than or equal to a second preset temperature, wherein the second user interface has the N graphical controls, a first luminance value of N—M graphical controls other than the M graphical controls in the N graphical controls is less than a second luminance value, and the second luminance value is a luminance value of each of the N—M graphical controls in the first user interface.

Kumagai discloses a system including a plurality of selectable graphical user interface elements, similar to that of Higgins.  Furthermore, Kumagai discloses the display of graphical user interface icons having varying luminance.  See ¶ 0033.  Kumagai further discloses that the luminance of icons may be determined by the category of icon, at ¶ 0054.  
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the instant invention to modify the dynamically alterable graphical user interface based on a detected temperature of Higgins to include the individually varying luminance values based on object size and/or category of Kumagai, in order to obtain a dynamically alterable user interface such that the interface may vary the number of objects, their sizes, and their luminance values according to the detection of a temperature value.  One would have been motivated to make such a combination for the advantage of improving the user-friendliness of an interface.  See Kumagai, ¶ 0007.
Higgins and Kumagai fail to explicitly disclose wherein the detected temperature is a temperature of the electronic device, and the limitation:
display the updated first user interface instead of the first user interface when the temperature of the electronic device is greater than or equal to a third preset temperature, wherein the third preset temperature is greater than the second preset temperature.

Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the instant invention to modify the dynamically updated graphical user interface of Higgins and Kumagai to include the dynamic updating of a device display based on the detected temperature of the device, wherein steps are taken to actively reduce the temperature of the device at a certain threshold, as in Kalyanasundaram.  One would have been motivated to make such a combination for the advantage of providing dynamic updates to a device interface that have a positive effect on the user’s experience.  See Kalyanasundaram, ¶ 0006.

Regarding claim 25, Higgins discloses wherein the electronic device is further caused to: display a second user interface of the first application when the temperature of the electronic device is greater than a first preset temperature and less than or equal to a second preset temperature (Higgins discloses updating a graphical user interface in response to a detected temperature, at ¶ 0020-0023).



Regarding claim 27, Kalyanasundaram discloses wherein the electronic device is further caused to: skip displaying the first user interface and disabling the first application when the temperature of the electronic device is greater than or equal to a third preset temperature, wherein the third preset temperature is greater than the second preset temperature; and display a third user interface, wherein the third user interface is a display interface of a currently running second application (Kalyanasundaram discloses wherein applications may have reduced priority, may be rescheduled, or have a reduced processor rate in service of heat mitigation.  It follows that attempted initialization of an application with low priority may result in the rescheduling of said initialization until sufficient cooling may be achieved.  See Kalyanasundaram, ¶ 0094).

Regarding claim 28, Higgins, Kumagai, and Kalyanasundaram disclose wherein the first application is a camera application, the first user interface is a preview interface of the camera application, the preview interface has a graphical control of a portrait mode, and an updated preview interface does not have the graphical control of the portrait mode (Higgins, Kumagai, and Kalyanasundaram disclose the dynamic updating the graphical user interface of an application including removal of interface components.  The examiner contends that such functionality would be pertinent regardless of the type of application, including camera applications and their interface components). 

	Regarding claim 29, Higgins, Kumagai, and Kalyanasundaram disclose wherein the first application is a chat application, the first user interface is a chat interface of the chat application, the chat interface has a video call graphical control, a voice call graphical control, and a photographing graphical control, and an updated chat interface does not have one or more of the video call graphical control, the voice call graphical control, and the photographing graphical control (Higgins, Kumagai, and Kalyanasundaram disclose the dynamic updating the graphical user interface of an application including removal of interface components.  The examiner contends that such functionality would be pertinent regardless of the type of application, including chat applications and their interface components).

	Regarding claim 32, Higgins discloses a non-transitory computer-readable storage medium storing one or more programs, wherein the one or more programs 
display a home screen on the touchscreen, wherein the home screen comprises an icon of a first application (Higgins discloses the modification of graphical user interface layouts for applications on a smartphone, at ¶ 0001.  Such systems are notoriously well-known to display available applications on a home screen);
detect a first touch operation on the icon of the first application (Higgins discloses the modification of graphical user interface layouts for applications on a smartphone, at ¶ 0001.  Such systems are notoriously well-known to allow for execution of a selected application following a touch operation on a related icon);
update the first user interface when detecting a temperature is less than or equal to a first preset temperature, wherein an updated first user interface comprises M graphical controls which has less than N graphical controls (Higgins discloses “dynamic alteration of a user interface based on temperature”, at ¶ 0020.  When the temperature of the environment surrounding the device falls below a predetermined threshold, the system adjusts the user interface such that some interface elements are increased in size, and others removed.  See ¶ 0023); and
display the first user interface when the temperature is greater than a second preset temperature (the user interface is updated in response to a temperature fall below certain threshold.  A first interface is therefore displayed when the temperature is greater than the threshold temperatures.  See ¶ 0020).
Higgins fails to explicitly disclose the limitations:

display a second user interface of the first application when the temperature is greater than the first preset temperature and less than or equal to a second preset temperature, wherein the second user interface has the N graphical controls, a first luminance value of N—M graphical controls other than the M graphical controls in the N graphical controls is less than a second luminance value, and the second luminance value is a luminance value of each of the N—M graphical controls in the first user interface.
Higgins does disclose adjusting the brightness values of a screen in response to a detected temperature, at ¶ 0032, and adjusting the size and number of objects on a display in response to a detected temperature, at ¶ 0020-0023.
Kumagai discloses a system including a plurality of selectable graphical user interface elements, similar to that of Higgins.  Furthermore, Kumagai discloses the display of graphical user interface icons having varying luminance.  See ¶ 0033.  Kumagai further discloses that the luminance of icons may be determined by the category of icon, at ¶ 0054.  

Higgins and Kumagai fail to explicitly disclose wherein the detected temperature is a temperature of the electronic device, and the limitation:
display the updated first user interface instead of the first user interface when the temperature of the electronic device is greater than or equal to a third preset temperature, wherein the third preset temperature is greater than the second preset temperature.
Kalyanasundaram discloses systems and methods for dynamically adjusting the graphical user interface of a display in response to a detected temperature, similar to Higgins and Kumagai.  Kalyanasundaram further discloses wherein the detected temperature is a present temperature of the device, and further wherein the dynamic adjusting of the interface include steps taken to actively reduce the temperature of the device, such as a reduction in the luminance of the display.  See Kalyanasundaram, ¶ 0006.


	Regarding claim 33, Higgins discloses wherein the electronic device is further caused to: display a second user interface of the first application when the temperature of the electronic device is greater than a first preset temperature and less than or equal to a second preset temperature (Higgins discloses updating a graphical user interface in response to a detected temperature, at ¶ 0020-0023).

	Regarding claim 34, Kalyanasundaram discloses wherein the electronic device is further caused to: skip displaying the first user interface and disabling the first application when the temperature of the electronic device is greater than or equal to a third preset temperature, wherein the third preset temperature is greater than the second preset temperature; and display a third user interface, wherein the third user interface is a display interface of a currently running second application (Kalyanasundaram discloses wherein applications may have reduced priority, may be rescheduled, or have a reduced processor rate in service of heat mitigation.  It follows 

	Regarding claim 35, Kalyanasundaram discloses wherein the electronic device is further caused to: skip displaying the first user interface and disabling the first application when the temperature of the electronic device is greater than or equal to a third preset temperature, wherein the third preset temperature is greater than the second preset temperature; and display a third user interface, wherein the third user interface is a display interface of a currently running second application (Kalyanasundaram discloses wherein applications may have reduced priority, may be rescheduled, or have a reduced processor rate in service of heat mitigation.  It follows that attempted initialization of an application with low priority may result in the rescheduling of said initialization until sufficient cooling may be achieved.  See Kalyanasundaram, ¶ 0094).

	Regarding claim 36, Higgins, Kumagai, and Kalyanasundaram disclose wherein the first application is a camera application, the first user interface is a preview interface of the camera application, the preview interface has a graphical control of a portrait mode, and an updated preview interface does not have the graphical control of the portrait mode (Higgins, Kumagai, and Kalyanasundaram disclose the dynamic updating the graphical user interface of an application including removal of interface components.  

	Regarding claim 37, Higgins, Kumagai, and Kalyanasundaram disclose wherein the first application is a chat application, the first user interface is a chat interface of the chat application, the chat interface has a video call graphical control, a voice call graphical control, and a photographing graphical control, and an updated chat interface does not have one or more of the video call graphical control, the voice call graphical control, and the photographing graphical control (Higgins, Kumagai, and Kalyanasundaram disclose the dynamic updating the graphical user interface of an application including removal of interface components.  The examiner contends that such functionality would be pertinent regardless of the type of application, including chat applications and their interface components).

Claims 30 and 38 are rejected under 35 U.S.C. 103 as being unpatentable over Higgins, in view of Kumagai, further in view of Kalyanasundaram, further in view of Moussette et al. (US Publication 2016/0063848 A1, “Moussette”).

	Regarding claim 30, Higgins, Kumagai, and Kalyanasundaram disclose the electronic device as in claim 24.  Higgins, Kumagai, and Kalyanasundaram fail to explicitly disclose such wherein the electronic device is further caused to: display an icon or a text in a status bar in response to the updating of the first user interface, 
	Moussette discloses a system for providing priming cues and alerts to users of electronic devices based on various thresholds, similar to the temperature thresholds of Higgins, Kumagai, and Kalyanasundaram.  Furthermore, Moussette discloses wherein an alert may be generated based on an operational state of the electronic device, such as “the device temperature reaching a certain point”.  See Moussette, ¶ 0049.
	Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the instant invention to modify the temperature-based dynamic user interface modification of Higgins, Kumagai, and Kalyanasundaram to include the device temperature-based alerts of Moussette.  One would have been motivated to make such a combination for the advantage of allowing user to more readily detect relevant alerts.  See Moussette, ¶ 0003.

Regarding claim 38, Higgins, Kumagai, and Kalyanasundaram disclose the non-transitory computer-readable storage medium of claim 32.  Higgins, Kumagai, and Kalyanasundaram fail to explicitly disclose such, wherein the electronic device is further caused to: display an icon or a text in a status bar in response to the updating of the first user interface, wherein the icon or the text is used to indicate that the temperature of the electronic device is less than or equal to the first preset temperature.
Moussette discloses a system for providing priming cues and alerts to users of electronic devices based on various thresholds, similar to the temperature thresholds of Higgins, Kumagai, and Kalyanasundaram.  Furthermore, Moussette discloses wherein 
	Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the instant invention to modify the temperature-based dynamic user interface modification of Higgins, Kumagai, and Kalyanasundaram to include the device temperature-based alerts of Moussette.  One would have been motivated to make such a combination for the advantage of allowing user to more readily detect relevant alerts.  See Moussette, ¶ 0003.

Claim 31 is rejected under 35 U.S.C. 103 as being unpatentable over Higgins, in view of Kumagai, further in view of Kalyanasundaram, further in view of Yang et al. (US Patent 10,031,652, “Yang”).

Regarding claim 31, Higgins discloses an electronic device, comprising:
a touchscreen (the systems and methods of Higgins are directed towards touchscreen devices, at ¶ 0013);
one or more processors coupled to the touchscreen (an example computer system utilized by Higgins includes at least one processor, at ¶ 0039); and
a memory coupled to the one or more processors and storing instructions which, when executed by the one or more processors (the example computer system includes at least main and static memories, and a disk drive unit storing sets of instructions, at ¶ 0039 and 0040), cause the first electronic device to be configured to:

update the home screen when detecting a temperature is less than or equal to a first preset temperature, wherein an updated home screen has less than N graphical controls, wherein N is a natural number greater than 1, the updated home screen has M graphical controls and N—M images, the N—M images are images formed by N-M graphical controls reduced on the updated home screen, and M is a natural number greater than or equal to 1 and less than N (Higgins discloses “dynamic alteration of a user interface based on temperature”, at ¶ 0020.  When the temperature of the environment surrounding the device falls below a predetermined threshold, the system adjusts the user interface such that some interface elements are increased in size, and others removed.  See ¶ 0023); and
detect a first operation (Higgins allows for the selection of graphical user interface elements, analogous to the claimed “first operation”).
Higgins fails to explicitly disclose wherein the N—M images are dimmed.  Higgins does disclose adjusting the brightness values of a screen in response to a detected temperature, at ¶ 0032, and adjusting the size and number of objects on a display in response to a detected temperature, at ¶ 0020-0023.

Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the instant invention to modify the dynamically alterable graphical user interface based on a detected temperature of Higgins to include the individually varying luminance values based on object size and/or category of Kumagai, in order to obtain a dynamically alterable user interface such that the interface may vary the number of objects, their sizes, and their luminance values according to the detection of a temperature value.  One would have been motivated to make such a combination for the advantage of improving the user-friendliness of an interface.  See Kumagai, ¶ 0007.
Higgins and Kumagai fail to explicitly disclose wherein the detected temperature is a temperature of the electronic device.
Kalyanasundaram discloses systems and methods for dynamically adjusting the graphical user interface of a display in response to a detected temperature, similar to Higgins and Kumagai.  See Kalyanasundaram, ¶ 0006.
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the instant invention to modify the dynamically updated graphical user interface of Higgins and Kumagai to include the dynamic updating of a device display based on the detected temperature of the device, as in 
Higgins, Kumagai, and Kalyanasundaram fail to explicitly disclose displaying prompt information when the first operation is performed within a location range of one of the N—M images, wherein the prompt information is used to remind a user that an application corresponding to the image is forbidden.
	Yang discloses systems and methods for managing graphical user interface elements and user interactions therewith, similar to Higgins, Kumagai, and Kalyanasundaram.  Furthermore, Yang discloses wherein user selection of a disabled selection element may result in the generation of a prompt informing the user of the element’s disabled status.  See col. 7, line 60 through col. 8, line 8.
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the instant invention to modify the dynamically updated graphical user interface of Higgins, Kumagai, and Kalyanasundaram to include the status informing user prompt of Yang.  One would have been motivated to make such a combination for the advantage of mitigating user confusion and frustration.  See Yang, col. 3, lines 50-51.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Slaby (US Patent 10,025,329) discloses adjusting the operation of a portable electronic device based on an ambient temperature.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arpan Savla can be reached on (571) 272-1077.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.